Case 1:19-cv-25272-JG Document 31 Entered on FLSD Docket 08/04/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 ANA YANCY REYES TOLEDO,

                Plaintiff,
                                                       CASE NO.: 1:19-cv-25272-JG
 vs.

 EL ATLAKAT RESTAURANT, CORP., a
 Florida Profit Corporation, LAREDO, INC., a
 Florida Corporation,

                Defendants.                /


                                   NOTICE OF COMPLIANCE


        COMES NOW, Plaintiff, ANA YANCY REYES TOLEDO, by and through counsel, and

 pursuant to Court’s Paperless Order [D.E.30], advises the Court that attached is a redacted copy

 of the retainer agreement between Ms. Reyes and her counsel including all language pertaining

 to fees, as well as attorney billing records, and cost records reflecting the costs of filing and

 service, attached hereto as Exhibits A, B, and C, respectively.

        Respectfully submitted this 4th day of August, 2020.

                                                       /s/ ANGELI MURTHY
                                                       ANGELI MURTHY, ESQ., B.C.S.
                                                       FL Bar No.: 088758
                                                       MORGAN & MORGAN, P.A.
                                                       8151 Peters Rd.
                                                       Suite 4000
                                                       Plantation, FL 33324
                                                       Tel: 954-318-0268
                                                       Fax: 954-327-3016
                                                       E-mail: Amurthy@forthepeople.com
                                                       Trial Counsel for Plaintiff
Case 1:19-cv-25272-JG Document 31 Entered on FLSD Docket 08/04/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 4, 2020, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system, which I understand will send notification of

 same to all counsel of record.

                                                    /s/ ANGELI MURTHY
                                                    ANGELI MURTHY, ESQ., B.C.S.




                                               2
